DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
2.	Claims 1, 9, 14 and 15 are amended. Claims 1-2, 4-7 and 9-22 are pending.


Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/2022 has been entered. 

Response to Arguments
Applicant’s arguments, filed on 6/17/2022, with respect to the 112 rejection of claim 21 have been fully considered and are persuasive.  The 112 rejection of claim 21  has been withdrawn. 

Applicant’s arguments, filed on 6/17/2022 with respect to the 103 rejection of claims 1-2, 4-7 and 9-22, have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1, 4-7, 9-13 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Monaghan et al.  (US. Pub. No. 2016/0345163 A1) in view of NPL; “The Cisco CMX Presence Analytics Service, Web page retrieved on 9/24/2018, 13 Pages”; referred to as Cisco and further in view of Tamilin et al. (US. Pub. No. 2019/0246242 A1) .
Regarding claim 1, Monaghan discloses a client presence monitoring system (See Abstract and Fig. 1), comprising:
a first access point to sense a presence of all clients using a wireless communication technology (See Par. [17]-[20] of Monaghan for a reference to each AP within the range of wireless client either hears probe requests sent by wireless devices 20, or hears packets. RSSI for probe requests or packets are calculated. Wireless LAN controller (WLC) 14 aggregate RSSI for each device 20 and forward it to the analytics engine 16) within a detection radius that is non-coextensive with a wireless local area network (WLAN) coverage area of the first access point (See Par. [25], [36] of Monaghan for a reference to a venue is a physical area and may include multiple zones. Zones can be areas of coverage in a venue defined by the system. Zones can be defined according to the zones of coverage of various access points. each zone within a venue is considered to within a detection distance with the WLAN of each access point, and corresponds to a different coverage area in which the client’s presence is detected);
a persistent data structure containing stored presence data from a plurality of clients at a plurality of times (See Par. [18]-[21] of Monaghan for a reference to the presence data (including RSSIs above a predetermined threshold) for all client devices, which are obtained periodically over time, are stored in the location database); and
a network management interface to collect incoming presence data sensed by the first access point and store part of the incoming presence data (See Par. [17]-[21], [65] and Fig. 5 of Monaghan for a reference to an external interface to access points via a wireless LAN controller 54a that received the calculated RSSI information for the received probe requests/packets from client devices) associated with times that the incoming presence data was sensed by the first access point in the persistent data structure  (See Par. [18]-[20], [30] and Fig. 5 of Monaghan for a reference to the RSSIs are obtained periodically over time. Events analyzed are associated with location, time and X & Y coordinates); 
a processor (See Fig. 1; an analytics engine 16; represented, also by Fig. 5; Processor 51) to analyze the incoming presence data, the stored presence data, or both (See Par. [37] of Monaghan for a reference to analytics engine 16 analyzes events and data associated with the client devices) 
Monaghan does not explicitly disclose a processor to analyze the incoming presence data, the stored presence data, or both to extract periodic cycles of client presence over time; wherein analyzing the incoming presence data comprises removing outliers from the persistent data structure and isolating the periodic cycles by removing presence data sensed at times outside of time of day decision boundaries.
However, Cisco discloses a processor to analyze the incoming presence data, the stored presence data, or both to extract periodic cycles of client presence over time (See Pg. 2, 4 & 6 of Cisco for a reference to the Cisco CMX presence analytics service [Mapped to the processor] is a platform that can be used to view key performance indicators (KPIs) of the analyzed presence data for periodic durations [Cycles]; day, week, month, or custom [Cycles, including weeks months or custom cycles are determined based on the presence data])
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cisco and Monaghan. The motivation of combination is improving the system’s performance, by enabling organizations with small deployment to understand customer’s behavior, and therefore plan according to this. (Cisco; Pg. 2).
The combination of Monaghan and Cisco does not explicitly disclose wherein analyzing the incoming presence data comprises removing outliers from the persistent data structure and isolating the periodic cycles by removing presence data sensed at times outside of time of day decision boundaries.
However, Tamilin discloses wherein analyzing the incoming presence data comprises removing outliers from the persistent data structure and isolating the periodic cycles by removing presence data sensed at times outside of time of day decision boundaries (See Par.[75], [118]-[120] of Tamilin for a reference to removing the outlier in the data streams due to different type of errors, including data generated outside opening hours of a given store [opening hours of a given store is mapped to the claimed time of day decision boundaries] Number of customers is tracked within a location (store) over the opening hours and excluded if counted outside the opening hours).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tamilin, Cisco and Monaghan. The motivation of combination is improving the system’s performance, by optimizing the value of the information being extracted, while reducing costs and enhancing security. (Tamilin; Par. [7]).

Regarding claim 4, the combination of Monaghan, Cisco and Tamilin, specifically Monaghan discloses the system of Claim 1, further comprising a second access point to operate as a virtual controller of the first access point (See Par. [12] and Fig. 1 of Monaghan for a reference to AP 12b (Second AP) that communicates with WLC 14, which runs virtually on the computing system).

Regarding claim 5, the combination of Monaghan, Cisco and Tamilin, specifically Monaghan discloses wherein the second access point senses the presence of all clients using a wireless communication technology in a second area (See Par. [22], [36] and Fig. 1 of Monaghan for a reference to other APs; AP 12b & 12c; each receives presence data [RSSI info from probe requests/Packets] from client devices within the coverage area of each AP).

Regarding claim 6, the combination of Monaghan, Cisco and Tamilin, specifically Monaghan discloses wherein the stored presence data sensed in the first area are distinguishable from the stored presence data sensed in the second area (See Par. [17]-[19], [22], [36] and Fig. 1 of Monaghan for a reference to each AP (AP 12a, AP 12b and AP 12c) has different presence data stored, since each AP receives probe requests/packets from only the devices within the AP’s coverage area).

Regarding claim 7, Monaghan discloses wherein the processor time-stamps the incoming presence data in universal time (See Par. [37] of Monaghan for a reference to the last detected location of the group of client devices is time-stamped), 
Monaghan does not explicitly disclose the network management interface provides a conversion to local time, and the stored presence data in the persistent data structure is referenced to local time.
However, Cisco discloses the network management interface provides a conversion to local time, and the stored presence data in the persistent data structure is referenced to local time (See Pg. 6 & 12 of Cisco for a reference to collecting the presence data of a site in a universal time and then viewing the (KPIs) in context of time zone (local timing) defined for a global site).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cisco and Monaghan. The motivation of combination is improving the system’s performance, by enabling organizations with small deployment to understand customer’s behavior, and therefore plan according to this. (Cisco; Pg. 2).

Regarding claim 9, Monaghan discloses a method of determining client presence cycles (See Abstract and Fig. 1), comprising:
in response to a manual command or timer event (See Par. [23], [26] of Monaghan for a reference to during a dwell time, which is the amount of time, in which channels are monitored/sensed), collecting identifiers of all clients sensed by an access point (See Par. [17]-[20] of Monaghan for a reference to each AP within the range of wireless client either hears probe requests sent by wireless devices 20, or hears packets. Identification info and movement of client devices 20 within the area are obtained) having a detection radius that is non-coextensive with a wireless local area network (WLAN) coverage area of the first access point (See Par. [25], [36] of Monaghan for a reference to a venue is a physical area and may include multiple zones. Zones can be areas of coverage in a venue defined by the system. Zones can be defined according to the zones of coverage of various access points. each zone within a venue is considered to within a detection distance with the WLAN of each access point, and corresponds to a different coverage area in which the client’s presence is detected); 
saving the identifiers with a timestamp in a data structure (See Par. [18]-[21] of Monaghan for a reference to the presence data (including RSSIs above a predetermined threshold) for all client devices, which are obtained periodically over time, are stored in the location database); 
repeating the collecting and saving for a predetermined length of time to create a data set in the data structure (See Par. [19] of Monaghan for a reference to WLC 14 control receiving RSSI from client devices to analytics engine 16 every two seconds [Predetermined time]. Based on received RSSIs, locations are calculated after a given time [5 seconds] and database is updated [repetition]); 
Monaghan does not explicitly disclose detecting periodic components in the data structure; deriving true periods of the periodic components; removing outliers from the data structure and isolating most common behavior by removing identifiers having a timestamp outside of time of day decision boundaries; and characterizing the skewness and kurtosis of peaks in the most common behavior.
However, Cisco discloses detecting periodic components in the data structure (See Pg. 6 & 12 of Cisco for a reference to Cisco CMX presence analytics service detects key performance indicators (KPIs) of the collected presence data for periodic cycles; days, weeks, months and so on); 
deriving true periods of the periodic components (See Pg. 5 & 6 of Cisco for a reference to RRSSIs calculated from each received signal from each client device is compared [Auto-correlated] to an RSSI threshold to determine whether the client is present in a site [Area] or just a passer-by. Clients with RSSI above the high bound of the RSSI threshold are classified as visitors [Present] or true data); 
characterizing the skewness and kurtosis of peaks in the most common behavior (See Pg. 4 & 6 of Cisco for a reference to that based on comparison between received signals RSSI and the RSSI threshold, Cisco CMX shows key insights for a day, week, month, including busiest hours and peak days, as well as showing information such those pertaining to passer-by, visitors and connected device over periodic cycles).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cisco and Monaghan. The motivation of combination is improving the system’s performance, by enabling organizations with small deployment to understand customer’s behavior, and therefore plan according to this. (Cisco; Pg. 2).
The combination of Monaghan and Cisco does not explicitly disclose removing outliers from the data structure and isolating most common behavior by removing identifiers having a timestamp outside of time of day decision boundaries.
However, Tamilin discloses removing outliers from the data structure and isolating most common behavior by removing identifiers having a timestamp outside of time of day decision boundaries (See Par.[75], [118]-[120] of Tamilin for a reference to removing the outlier in the data streams due to different type of errors, including data generated outside opening hours of a given store [opening hours of a given store is mapped to the claimed time of day decision boundaries] Number of customers is tracked within a location (store) over the opening hours and excluded if counted outside the opening hours).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tamilin, Cisco and Monaghan. The motivation of combination is improving the system’s performance, by optimizing the value of the information being extracted, while reducing costs and enhancing security. (Tamilin; Par. [7]).

Regarding claim 10, Monaghan does not explicitly disclose wherein the deriving of the true periods comprises an autocorrelation.
However, Cisco discloses wherein the deriving of the true periods comprises an autocorrelation (See Pg. 5 & 6 of Cisco for a reference to RRSSIs calculated from each received signal from each client device is compared [Auto-correlated] to an RSSI threshold to determine whether the client is present in a site [Area] or just a passer-by. Clients with RSSI above the high bound of the RSSI threshold are classified as visitors [Present] or true data).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cisco and Monaghan. The motivation of combination is improving the system’s performance, by enabling organizations with small deployment to understand customer’s behavior, and therefore plan according to this. (Cisco; Pg. 2).

Regarding claim 11, Monaghan does not explicitly disclose wherein the true periods comprise working days and nonworking days.
However, Cisco discloses wherein the true periods comprise working days and nonworking days (See Pg. 4 & 9 of Cisco for a reference to Cisco CMX produces presence analytics reports on selected durations; including specified dates, including working days, non-working days, peak hours and non-peak hours).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cisco and Monaghan. The motivation of combination is improving the system’s performance, by enabling organizations with small deployment to understand customer’s behavior, and therefore plan according to this. (Cisco; Pg. 2).

Regarding claim 12, Monaghan does not explicitly disclose wherein the removing of the outliers reveals the peak hours and nonpeak hours of a working day.
However, Cisco discloses wherein the removing of the outliers reveals the peak hours and nonpeak hours of a working day (See Pg. 4 - 6 of Cisco for a reference to clients’ signals with an RSSI value below the lower bound of the RSSI threshold are discarded, ignored and considered as outliers, wherein Cisco CMX produces presence analytics reports on selected durations; including specified dates, including working days, non-working days, peak hours and non-peak hours).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cisco and Monaghan. The motivation of combination is improving the system’s performance, by enabling organizations with small deployment to understand customer’s behavior, and therefore plan according to this. (Cisco; Pg. 2).

Regarding claim 13, Monaghan does not explicitly disclose wherein the skewness and kurtosis reveal at least one of time-of-day trends, day-of-week trends, or seasonality.
However, Cisco discloses wherein the skewness and kurtosis reveal at least one of time-of-day trends, day-of-week trends, or seasonality (See Pg. 4 & 6 of Cisco for a reference to that based on comparison between received signals RSSI and the RSSI threshold, Cisco CMX shows key insights for a day, week, month, including busiest hours and peak days, as well as showing information such those pertaining to passer-by, visitors and connected device over hour of a day, day of a week or occasionally).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cisco and Monaghan. The motivation of combination is improving the system’s performance, by enabling organizations with small deployment to understand customer’s behavior, and therefore plan according to this. (Cisco; Pg. 2).


Regarding claim 21, Monaghan does not explicitly disclose wherein the analysis is based on a skewness and a kurtosis, the skewness indicative of a rate of ingress and a rate of egress of the clients and the kurtosis indicative of an imbalance between the rate of ingress and the rate of egress.  
However, Cisco discloses wherein the analysis is based on a skewness and a kurtosis (See Pg. 4 & 6 of Cisco for a reference to that based on comparison between received signals RSSI and the RSSI threshold, Cisco CMX shows key insights for a day, week, month, including busiest hours and peak days, as well as showing information such those pertaining to passer-by, visitors and connected device over periodic cycles), the skewness indicative of a rate of ingress and a rate of egress of the clients and the kurtosis indicative of an imbalance between the rate of ingress and the rate of egress (See Pg. 4 & 6 of Cisco for a reference to that based on comparison between received signals RSSI and the RSSI threshold, Cisco CMX shows key insights for a day, week, month, including busiest hours and peak days, as well as showing information such those pertaining to passer-by, visitors and connected device over hour of a day, day of a week or occasionally).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cisco and Monaghan. The motivation of combination is improving the system’s performance, by enabling organizations with small deployment to understand customer’s behavior, and therefore plan according to this. (Cisco; Pg. 2).


Regarding claim 22, Monaghan does not explicitly disclose wherein the processor allocates a time to maintain a network over which the first access point resides based on the analysis.
However, Cisco discloses wherein the processor allocates a time to maintain a network over which the first access point resides based on the analysis (See Pg. 4 & 9 of Cisco for a reference to Cisco CMX produces presence analytics reports on selected durations; including specified dates, including working days, non-working days, peak hours and non-peak hours [Different times are allocated for detection]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cisco and Monaghan. The motivation of combination is improving the system’s performance, by enabling organizations with small deployment to understand customer’s behavior, and therefore plan according to this. (Cisco; Pg. 2).


6.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Monaghan et al.  (US. Pub. No. 2016/0345163 A1) in view of NPL; “The Cisco CMX Presence Analytics Service, Web page retrieved on 9/24/2018, 13 Pages”; referred to as Cisco in view of Tamilin et al. and further in view of Karp et al. (US. Pat. No 6,591,242 B1).
Regarding claim 2, the combination of Monaghan, Cisco and Tamilin does not explicitly disclose wherein the first access point distinguishes between individual clients and the stored presence data comprises each client's arrival time, departure time, and length of stay in the first area.
However, Karp discloses wherein the first access point distinguishes between individual clients and the stored presence data comprises each client's arrival time, departure time, and length of stay in the first area (See Col. 3; Line 60 – Col. 4; line 59 and Fig. 9 of Karp for a reference to the reports 122, which is a part of storage 136, lists the clients’ presence data and activity, including the identity of the client, arrival and departure times, and length of stay).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Karp, Tamilin, Cisco and Monaghan. The motivation of combination is providing an efficient process for tracking clients’ behavior and activity, by obtaining identifier characteristic which is unique to the client. (Karp; Col. 1; line 10 - 15).

7.	Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Monaghan et al.  (US. Pub. No. 2016/0345163 A1) in view of Cioffi et al. (US. Pub. No 2009/0168972 A1) in view of NPL; “The Cisco CMX Presence Analytics Service, Web page retrieved on 9/24/2018, 13 Pages”; referred to as Cisco and further in view of Tamilin et al.
Regarding claim 14, Monaghan discloses a non-transitory machine-readable storage medium (See Abstract and Par. [94]) containing instructions that, when executed, cause a machine to perform actions comprising:
collecting time-stamped data on client presence in an area via an access point located in the area (See Par. [17]-[20], [37] of Monaghan for a reference to each AP within the range of wireless client either hears probe requests sent by wireless devices 20, or hears packets. RSSI for probe requests or packets are calculated. Wireless LAN controller (WLC) 14 aggregate RSSI for each device 20 and forward it to the analytics engine 16. The detected locations of the group of client devices are time-stamped), wherein the access point has a detection radius that is non-coextensive with a wireless local area network (WLAN) coverage area of the access point (See Par. [25], [36] of Monaghan for a reference to a venue is a physical area and may include multiple zones. Zones can be areas of coverage in a venue defined by the system. Zones can be defined according to the zones of coverage of various access points. each zone within a venue is considered to within a detection distance with the WLAN of each access point, and corresponds to a different coverage area in which the client’s presence is detected); 
storing the time-stamped data in a persistent data structure (See Par. [18]-[21] of Monaghan for a reference to the presence data (including RSSIs above a predetermined threshold) for all client devices, which are obtained periodically over time, are stored in the location database); 
detecting when the persistent data structure contains data representing a threshold length of time (See Par. [19] of Monaghan for a reference to WLC 14 control receiving RSSI from client devices to analytics engine 16 every two seconds [Predetermined time]. Based on received RSSIs, locations are calculated after a given time [5 seconds] and database is updated [repetition]);
Monaghan does not explicitly disclose transforming the time-stamped data into a periodogram; autocorrelating the periodogram; inverse-transforming the periodogram back to the time domain; baselining the time-stamped data to remove outliers by removing time-stamped data having a time-stamp outside of time of day decision boundaries; and analyzing skewness and kurtosis.
However, Cioffi disclose transforming the time-stamped data into a periodogram (See par. [50] of Cioffi for a reference to performing a FFT operation on the received samples of data to convert the time-domain to a frequency-domain [Periodogram]); 
inverse-transforming the periodogram back to the time domain (See par. [41] of Cioffi for a reference to performing an IFFT operation on data to convert the frequency-domain to the time-domain);
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cioffi and Monaghan. The motivation of combination is improving the system’s performance, by providing a clearer illustration mechanism for tracking the clients’ movements and activities. (Cioffi; Par. [41]).
The combination of Monaghan and Cioffi does not explicitly disclose autocorrelating the periodogram; baselining the time-stamped data to remove outliers by removing time-stamped data having a time-stamp outside of time of day decision boundaries, and analyzing skewness and kurtosis.
However, Cisco discloses autocorrelating the periodogram (See Pg. 5 & 6 of Cisco for a reference to RRSSIs calculated from each received signal from each client device is compared [Auto-correlated] to an RSSI threshold to determine whether the client is present in a site [Area] or just a passer-by. Clients with RSSI above the high bound of the RSSI threshold are classified as visitors [Present] or true data); 
analyzing skewness and kurtosis (See Pg. 4 & 6 of Cisco for a reference to that based on comparison between received signals RSSI and the RSSI threshold, Cisco CMX shows key insights for a day, week, month, including busiest hours and peak days, as well as showing information such those pertaining to passer-by, visitors and connected device over periodic cycles).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cisco, Cioffi and Monaghan. The motivation of combination is improving the system’s performance, by enabling organizations with small deployment to understand customer’s behavior, and therefore plan according to this. (Cisco; Pg. 2).

The combination of Monaghan, Cioffi and Cisco does not explicitly disclose baselining the time-stamped data to remove outliers by removing time-stamped data having a time-stamp outside of time of day decision boundaries.
However, Tamilin discloses baselining the time-stamped data to remove outliers by removing time-stamped data having a time-stamp outside of time of day decision boundaries (See Par.[75], [118]-[120] of Tamilin for a reference to removing the outlier in the data streams due to different type of errors, including data generated outside opening hours of a given store [opening hours of a given store is mapped to the claimed time of day decision boundaries] Number of customers is tracked within a location (store) over the opening hours and excluded if counted outside the opening hours).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tamilin, Cisco, Cioffi and Monaghan. The motivation of combination is improving the system’s performance, by optimizing the value of the information being extracted, while reducing costs and enhancing security. (Tamilin; Par. [7]).

Regarding claim 15, the combination of Monaghan, Cioffi, Cisco and Tamilin, specifically Monaghan discloses wherein the time-stamped data structure is part of a database (See Par. [18]-[21] of Monaghan for a reference to the presence data (including RSSIs above a predetermined threshold) for all client devices, which are obtained periodically over time [Time-stamped], are stored in the location database).

Regarding claim 16, the combination of Monaghan and Cioffi does not explicitly disclose wherein the threshold length of time is at least 30 days.
However, Cisco discloses wherein the threshold length of time is at least 30 days (See Pg. 4 & 9 of Cisco for a reference to Cisco CMX shows key insights of presence data of clients for a month, including busiest days, busiest hours, peak days and peak counts).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cisco, Cioffi and Monaghan. The motivation of combination is improving the system’s performance, by enabling organizations with small deployment to understand customer’s behavior, and therefore plan according to this. (Cisco; Pg. 2).

Regarding claim 17, the combination of Monaghan and Cioffi does not explicitly disclose wherein the threshold length of time is an integer multiple of a seasonal period.
However, Cisco discloses wherein the threshold length of time is an integer multiple of a seasonal period (See Pg. 4 & 9 of Cisco for a reference to Cisco CMX shows key insights of presence data for clients over different seasonal periods; including Today, Yesterday, Last 30 days, Last 3 days, Last 7 days, etc…).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed with the teaching of Cisco, Cioffi and Monaghan. The motivation of combination is improving the system’s performance, by enabling organizations with small deployment to understand customer’s behavior, and therefore plan according to this. (Cisco; Pg. 2).

Regarding claim 18, the combination of Monaghan and Cioffi does not explicitly disclose wherein the autocorrelated periodogram yields client presence cycles of 1 week or longer.
However, Cisco discloses wherein the autocorrelated periodogram yields client presence cycles of 1 week or longer (See Pg. 4 & 9 of Cisco for a reference to Cisco CMX shows key insights of presence data of clients for a week, including busiest days, busiest hours, peak days and peak counts).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cisco, Cioffi and Monaghan. The motivation of combination is improving the system’s performance, by enabling organizations with small deployment to understand customer’s behavior, and therefore plan according to this. (Cisco; Pg. 2).

Regarding claim 19, the combination of Monaghan, Cioffi, Cisco and Tamilin, specifically Monaghan discloses wherein the baselining comprises a class support vector machine algorithm (See Par. [37]-[39] of Monaghan for a reference to the system can determine a group profile, which has a confidence score that is calculated using a vector algorithm (CS algorithm) that determines the likelihood of device’s presence within a certain region).

Regarding claim 20, the combination of Monaghan, Cioffi, Cisco and Tamilin, specifically Monaghan discloses wherein the baselining comprises an algorithm that optimizes at least two hyperparameters (See Par. [37]-[39] of Monaghan for a reference to the system can determine a group profile, which has a confidence score that is calculated using a vector algorithm (CS algorithm) that determines the likelihood of device’s presence within a certain region, which can be derived by averaging the X and Y movement vectors of every device in a group).




Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chickering et al. (US. Pub. No. 2007/0055477 A1) discloses systems and methods for detecting outliers in time series values.
Wang et al. (US. Pub. no. 2017/0091595 A1) discloses method and apparatus for processing a biometric measurement signal using a computing device. 
Jaafar et al. (US. Pub. no. 2014/0269339 A1) discloses a system for analyzing network traffic and a method thereof.

9.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.F/Examiner, Art Unit 2413   
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413